     Case 2:17-cv-00843-SU         Document 100   Filed 12/23/18   Page 1 of 20




 Jennifer R. Schemm, OSB #970086
 Attorney at Law
 602 O Avenue
 La Grande, OR 97850
 Tel: 541-910-4833
 Fax: 541-962-7831
 Email: jschemm@eoni.com

 Jennifer R. Schwartz, OSB #072978
 Law Office of Jennifer R. Schwartz
 2521 SW Hamilton Court
 Portland, Oregon 97239
 Tel: 503-780-8281
 Email: jenniferroseschwartz@gmail.com

   Attorneys for Plaintiffs

                        IN THE UNITED STATES DISTRICT COURT

                              FOR DISTRICT OF OREGON

                                PENDLETON DIVISION

GREATER HELLS CANYON COUNCIL, an                     Case Number: 2:17-cv-00843-SU
Oregon nonprofit corporation,
and OREGON WILD, an Oregon nonprofit
corporation,                                         PLAINTIFFS’ OBJECTIONS
                                                     TO FINDINGS AND
         Plaintiffs,                                 RECOMMENDATION TO DENY
                                                     PLAINTIFFS’ MOTION FOR
                       v.                            INJUNCTION PENDING APPEAL
                                                     (ECF NO. 98)
KRIS STEIN, District Ranger, Eagle Cap Ranger
District, Wallowa-Whitman National Forest, in
her official capacity; and UNITED STATES
FOREST SERVICE, an agency of the United
States Department of Agriculture,

         Defendants,

       and

   WALLOWA COUNTY, a political
   subdivision of the State of Oregon,

           Defendant-Intervenor.
             Case 2:17-cv-00843-SU          Document 100        Filed 12/23/18      Page 2 of 20




            Pursuant to Federal Rule of Civil Procedure 72(b) and Local Rule 135-3(a), plaintiffs

 object to the Findings and Recommendations (F&R) of Magistrate Judge Sullivan (the

 magistrate) on plaintiffs’ motion for injunction pending appeal (motion for injunction). When

 any party objects to any portion of a magistrate judge’s findings and recommendations, the

 district court must make a de novo determination of that portion of the magistrate judge’s report.

 See 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore Bus. Machines Inc., 656

 F.2d 1309, 1313 (9th Cir. 1981). The court may “accept, reject, or modify, in whole or in part,

 the findings or recommendations made by the magistrate.” Id. (quoting 28 U.S.C. § 636(b)).

            Plaintiffs object to the magistrate’s findings that plaintiffs: (1) failed to show at least

 serious questions on the merits of their claims under the National Environmental Policy Act

 (NEPA) and the National Forest Management Act (NFMA); and (2) failed to demonstrate the

  balance of hardships tips sharply in plaintiffs’ favor.

I.      Objections to Findings Plaintiffs Failed to Show at Least Serious Questions on the
        Merits of Their NEPA and NFMA Claims.
            Plaintiffs object to the magistrate’s findings that they failed to show serious legal

     questions on the merits of their NEPA and NFMA claims for the reasons set forth in their motion

  for injunction and supporting reply brief. Motion for Injunction (ECF No. 75) at 13-26, Reply

     (ECF No. 94) at 8-23. Certain aspects of the findings warrant further discussion here.

        A. HFRA §603 Projects are Not “Exempt” from NEPA’s Pre-Existing Process for the Proper
           Use of Categorical Exclusions.
            The magistrate erroneously finds that Congress’ choice to expressly employ NEPA based

 terms of art – “categorical exclusion” and “scoping” – which have no plain meaning outside of

 how the CEQ regulations and the Forest Service’s own regulations have defined those terms for

 decades, “do not here import a “cluster of ideas”” that “impose extraordinary circumstances


 1 – PLAINTIFFS’ OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
 PLAINTIFFS’ MOTION FOR INJUNCTION PENDING APPEAL
        Case 2:17-cv-00843-SU         Document 100        Filed 12/23/18     Page 3 of 20




review.” F&R at 6 (emphasis added); see Motion of Injunction at 14-17, Reply at 8-15. Not only

is this finding at odds with Supreme Court precedent, but the magistrate, while acknowledging

“scoping” is required, again made no attempt to define or otherwise explain what Congress then

meant by inclusion of a “scoping” provision in §603(f) if it is not what the Forest Service itself

has defined as the scoping process in 36 C.F.R. § 220.6(c). Motion of Injunction at 14-17, Reply

at 8-15 (citing F.A.A. v. Cooper, 566 U.S. 284, 292 (2012)).

       The magistrate now states that it did not find HFRA §603 projects are “wholly exempt”

from NEPA, but fails to explain what NEPA processes do still apply then. F&R at 6, fn. 3. The

magistrate previously found that “extraordinary circumstances review does not apply to actions

that are categorically exempt under the 2014 Farm Bill amendments.” F&R on Summary

Judgment Motions (ECF No. 63) at 18 (emphasis added). Thus, it is unclear what other NEPA

processes could apply if, as the magistrate recommends, the Forest Service is “categorically

exempt” from adhering to either (1) the regulatory definition of “categorical exclusion” that

contains an express mandate that agencies account for “extraordinary circumstances,” (40 C.F.R.

§ 1508.4) and (2) a scoping process that evaluates whether proposed actions may generate

potentially significant environmental effects (i.e. extraordinary circumstances), such that the use

of a CE is precluded. 36 C.F.R. § 220.6(c); 40 C.F.R. § 1508.4. Indeed, there is no other logical

purpose of the scoping process than to determine precisely that – the possibility of potentially

significant impacts that warrant further environmental analysis before an action can be approved

and implemented. See e.g. Hells Canyon Preservation Council (“HCPC II”) v. Connaughton,

2013 WL 665134, at *2 (D. Or. Feb. 22, 2013) (recognizing that even under a congressionally

established categorical exclusion that the scoping process is the “process through which the

agency determines whether the application of the CE is appropriate [.]”)

2 – PLAINTIFFS’ OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
PLAINTIFFS’ MOTION FOR INJUNCTION PENDING APPEAL
        Case 2:17-cv-00843-SU          Document 100       Filed 12/23/18      Page 4 of 20




   B. The Court Never Reached the Merits of Plaintiffs’ NEPA Claim.

       Once finding the Forest Service was “exempt” from determining whether the Project may

result in potentially significant impacts to the area’s special resources, ECF No. 63, the

magistrate never considered the merits of plaintiffs’ argument that “extraordinary circumstances”

exist here that require analysis in an Environmental Assessment (EA). Yet, in the F&R at issue

here, the magistrate summarily asserts, apparently based on its prior findings under plaintiffs’

NFMA arguments, that “even if extraordinary circumstances review applied” the record evidence

here does not show “there exist those circumstances such that an [EA] was required.” F&R at 7.

       But the standards used for whether the Forest Service violated NFMA are different than

those for determining under NEPA whether extraordinary circumstances exist. “A CE cannot be

used in the presence of a listed resource condition [when] it is ‘uncertain whether the proposed

action may have a significant effect on the environment.’ 36 C.F.R. § 220.6(c).” HCPC v.

Connaughton (“HCPC I”), Case No. 3:11-cv-00023-PK, slip copy at 38-39 (D. Or. Aug. 10,

2012); AR09047 (FSH 1909.15, Ch. 31.2). The magistrate is wrong that when applying the

“appropriate degree of deference” to the agency, the record contains sufficient evaluations. F&R

at 7. Courts may not defer to agency assertions that are unsupported by actual scientific

evidence and analysis which is the case here. W. Watersheds Proj. v. Kraayenbrink, 632 F.3d

472, 493 (9th Cir. 2011). The magistrate also incorrectly states plaintiffs “argue against the

validity of the agency’s scientific evidence.” F&R at 7. Rather, plaintiffs argue: (1) there is no

actual scientific evidence to support the agency’s conclusion that all the Project’s potential

effects to sensitive plants and rare closed-canopy dependent wildlife are certain to be

insignificant; and (2) the record evidence that does exist runs counter to that conclusion. Motion

for Injunction at 18-22, Reply at 15-20.
3 – PLAINTIFFS’ OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
PLAINTIFFS’ MOTION FOR INJUNCTION PENDING APPEAL
        Case 2:17-cv-00843-SU         Document 100       Filed 12/23/18     Page 5 of 20




   C. The Magistrate Again Ignores Precedent Requiring the Agency to Show the Efficacy of
      its Mitigation Measures With Actual Analytical Data.

       The Magistrate “finds that the Record contains sufficient evaluations of…mitigation

measures,” F&R at 7, but fails to point to where in the record the agency showed, with actual

analytical data, the efficacy of the one general botanical mitigation measure: “avoid” the few

known sites of sensitive/rare plants. Ground-disturbing activities with heavy machinery will

occur throughout the 2,100-acre Project area, most of which is unsurveyed sensitive/rare plant

habitat. Motion for Injunction at 19-20; Reply at 16-22. The record is silent on how the Forest

Service will mitigate the deleterious impacts of heavy machinery use on the rare plants in these

areas. “[P]roposed mitigation measures must be ‘developed to a reasonable degree’ and

supported by analytical data.” HCPC I, Case No. 3:11-cv-00023-PK, slip copy at 26-27 (citing

Nat'l Parks & Conservation Ass’n, 241 F.3d 722, 734 (9th Cir. 2001)). As in Idaho Sporting

Cong. v. Thomas, “[w]ithout analytical data to support the proposed mitigation measures,” this

court should “not [be] persuaded that they amount to anything more than a ‘mere listing’ of good

management practices.” 137 F.3d 1146, 1151 (9th Cir. 1998). See also Okanogan Highlands

Alliance v. Williams, 236 F.3d 468, 473-75 (9th Cir. 2000); Neighbors of Cuddy Mtn. v. USFS,

137 F.3d 1372, 1380 (9th Cir. 1998) (“a ‘perfunctory description’ or ‘mere listing’ of mitigating

measures is inadequate to satisfy NEPA’s requirements.’”). Defendants’ mitigation measure is

not even sufficient under the Forest Service’s own template for assessing extraordinary

circumstances, which instructs resource specialists to adequately describe mitigation measures

and to provide a “quantitative or qualitative explanation” of anticipated effectiveness “based on

past experience and/or monitoring.” SAR1112.

       Similarly, nowhere in the record, does the Forest Service show how adverse impacts to

closed-canopy dependent wildlife, such as marten, fisher and goshawk, will be mitigated by
4 – PLAINTIFFS’ OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
PLAINTIFFS’ MOTION FOR INJUNCTION PENDING APPEAL
        Case 2:17-cv-00843-SU          Document 100        Filed 12/23/18      Page 6 of 20




logging prescriptions that call for dramatically reducing the percentage of canopy cover to such a

degree that these forests will no longer be suitable habitat for these species. Motion for

Injunction at 20-21; Reply at 20 (citing record evidence showing these species rely upon forests

with 60% or greater canopy coverage and will avoid those with less than 50%).

   D. The Record Does Not Demonstrate Consistency with Forest Plan Requirements for
      Sensitive Species or Wildlife Viability and Recovery as NFMA Requires.

       The magistrate repeatedly refers to the Forest Service’s draft wildlife and botanical

reports as “extensive analyses” that demonstrate the agency met the Forest Plan’s requirements

for biological evaluations (BEs) and for ensuring species viability and recovery. Plaintiffs insert

the wildlife report, AR10941-48, below and respectfully invite the Court to find where the Forest

Service extensively analyzes the Project’s intended effect of “opening up the canopy” on closed-

canopy dependent wildlife such as marten, fisher and goshawk.

       When perusing the report, it is important to keep in mind that BEs must contain species-

specific effects analyses, explanations of the agency’s “process and rationale” for reaching its

effects determinations, and citations and references to scientific data and literature that

corroborate those effects determinations. Motion for Injunction at 22-25; Reply at 20-21 (citing

AR07734-36, 10416-17, 10427-39 (Forest Service Manual’s BE requirements and process)).

Moreover, as plaintiffs have repeatedly also explained, NFMA and governing case law requires

that the Forest Service “monitor [management indicator species (“MIS”)] population trends, and

evaluate each project alternative in terms of the impact on both [MIS] habitat and [MIS]

populations.” Lands Council v. Powell, 395 F.3d 1019, 1036 (9th Cir. 2004) (citing Idaho

Sporting Congress v. Rittenhouse, 305 F.3d 957, 971-74 (9th Cir. 2002)). And to properly use a

habitat assessment in lieu of actual population monitoring data (the “habitat-as-proxy”

approach), the Forest Service must describe “the quantity and quality of habitat necessary to
5 – PLAINTIFFS’ OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
PLAINTIFFS’ MOTION FOR INJUNCTION PENDING APPEAL
        Case 2:17-cv-00843-SU         Document 100        Filed 12/23/18     Page 7 of 20




sustain the viability of the species and use reliable and accurate methods to assess the existing

habitat.” Plfs’ Motion for Summary Judgment (ECF No. 27) at 32; Motion for Injunction at 23-

25; Reply at 20-21 (citing Rittenhouse, 305 F.3d at 972-73; Lands Council v. McNair, 537 F.3d

981, 997-98 (9th Cir. 2008); Or. Nat. Resources Council v. Goodman, 505 F.3d 884, 891 (9th

Cir. 2007); Earth Island Instit. v. USFS, 442 F.3d 1147, 1175-76 (9th Cir. 2006); NEC v. USFS,

428 F.3d 1233, 1249 (9th Cir. 2006)).

////

////

////

////

////

////

////

////

////

////

////

////

////

////

////

////

////

6 – PLAINTIFFS’ OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
PLAINTIFFS’ MOTION FOR INJUNCTION PENDING APPEAL
           Case 2:17-cv-00843-SU          Document 100       Filed 12/23/18      Page 8 of 20




                            Lostine Corridor Public Safety Project
                                         WILDLIFE
   Introduction
   Suitable habitat to support Region – 6 Sensitive wildlife species, neotropical migratory birds
   (NTMB), old growth/LOS associated species, snag and down wood associated species, and
   management indicator species (MIS) exists within the proposed project area. This project will
   have no effect on any threatened or endangered wildlife species and will not result in moving any
   sensitive species towards federal listing. The Lostine Corridor Safety Project will contribute to
   the viability of the species associated with habitat dominated by mixed conifer forest made up of
   ponderosa pine, Douglas-fir, western larch, lodgepole pine, Engelmann spruce and some sub-
   alpine fir.


   This report has two primary purposes:
      1. To disclose the effects of the proposed action to wildlife species that are federally listed
         threatened or endangered, on the Region 6 sensitive list, management indicator species
         for the Wallowa-Whitman National Forest, and wildlife species of interest.
      2. To determine whether the proposed actions are consistent with Wallowa-Whitman
         National Forest Plan direction and the Lostine River Wild and Scenic River Management
         Plan.

   Proposed Action
   The primary purpose and need of this project is to address the public safety issues in the corridor.
   Secondly, the project will address risks to the other values in the corridor including infrastructure
   (homes, cabins, recreation improvements, roads), the natural resource values. To reduce risks to
   these values the Forest Service is proposing the following within the project area boundary
   (approx. 2,110 acres):
      •   Removing hazard trees along travel routes and adjacent to residential, recreation, historic
          and improvements (addressing immediate hazards to people and infrastructure).
      •   Thinning stand densities to decrease severity of wildfire and to improve forest resiliency
          (addressing both risks to ingress and egress in the corridor in the event of wildfire, and
          risk of insect and disease impacts over the long term).
      •   Removing fuels (surface fuels, ladder fuels, and small woody debris) throughout the
          corridor, particularly in the wildland urban interface.
      •   Creating small (less than 2 acre) gaps/openings in lodge pole stands to break up
          continuous fuels so fire could be managed more effectively.
   The project will also assess opportunities to provide wood products for local markets, including
   firewood, through implementation.




                                                                                                AR 10941
7 - PLAINTIFFS' OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
PLAINTIFFS' MOTION FOR INJUNCTION PENDING APPEAL
                  Case 2:17-cv-00843-SU                Document 100           Filed 12/23/18         Page 9 of 20




         Analysis Framework and Direction

         Wallowa-Whitman National Forest Plan (1990)
         The Wallowa-Whitman National Forest Land and Resource Management Plan (Forest Plan)
         provides standards and guidelines to protect and enhance habitat for existing native and desired
         non-native vertebrate and invertebrate wildlife species. Applicable direction includes
         management guidelines for threatened, endangered, and sensitive species, snag management,
         dead and down material, raptor nest sites, and pileated woodpecker feeding areas. (Forest Plan 4-
         24, 4-44 — 4-46, 4-51-52, 4-71, 4-79).

         Lostine River Wild and Scenic River Management Plan (1993)
         The Lostine River Wild and Scenic River Management Plan (River Plan) established the goals
         for 11 miles of the Lostine River designed as a ‘recreational’ river. For Wildlife this goal is to
         provide “quality habitat that is maintained or increased for all wildlife species with no reduction
         in Proposed, Endangered, Threatened, and Sensitive (PETS) wildlife species habitat or
         populations” (Lostine River Plan pg. 6).

         Existing Condition

         Federally Listed Threatened or Endangered Species
         No federally listed threatened or endangered species, designated critical habitat, species
         proposed for listing or proposed critical habitat is known to be within or occupy the project area.
         Therefore, the determination is ‘No Effect’.

         Region 6 Sensitive Species
         Table 1 displays Region 6 Forest Service sensitive wildlife species that either utilize habitats
         found within the project area, have been documented in the project area, or have been
         documented on the Wallowa Whitman National Forest.
         Table 1, Region 6 Sensitive Species within known sightings, habitat, or known to be within the WWNF and their effects
         determination from the proposed action.

                                     Type Habitat         Nest/Den          Prey/Forage                                          Effects or
     Species        Preferred Habitat                                                         Occurrence
                                     Area Provides        Habitats            Habitat                                            Impacts 1
                                                Regional 6 Sensitive Species
                                                        Existing nest
                                                                                           Occurs in Wallowa
                                     Open woodland         cavities        Insects during
                    Open woodland                                                          County spring and
                                       near water.      excavated by         spring and
                      near water.                                                            summer during
Lewis woodpecker                     Ponderosa pine          other        summer. Fruits,                                          MIIH
                 Ponderosa pine and                                                         breeding season.
Melanerpes lewis                       and riparian    woodpeckers in nuts, grains, and
                 riparian cottonwood                                                       Recorded sightings
                                       cottonwood      large-diameter      acorns during
                     communities.                                                           in analysis area.
                                      communities.      dead or dying     fall and winter.
                                                            trees.
                                                         Tree cavity     Small mammals,
                                                      preferred but will carrion, birds,
                 Forested areas with Forested area                                            Suspected on
  Pacific Fisher                                       also use hollow amphibians, and                                             MIIH
                   streams, marshes    with streams                                        WWNF and in the
Pekania pennanti                                      log or cavity in a    occasionally
                     and openings.    and openings.                                         Lostine Corridor.
                                                           rock out          berries and
                                                          cropping.      vegetation. Prey




                                                                                                                       AR 10942
    8 - PLAINTIFFS' OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
    PLAINTIFFS' MOTION FOR INJUNCTION PENDING APPEAL
                    Case 2:17-cv-00843-SU             Document 100          Filed 12/23/18          Page 10 of 20




                                            Type Habitat        Nest/Den          Prey/Forage                                 Effects or
    Species          Preferred Habitat                                                                Occurrence
                                            Area Provides       Habitats             Habitat                                  Impacts 1
                                                                                and habitat exist
                                                                                   throughout
                                                                                 analysis area.
                                                                                Small mammals,
                      Open meadows,            Open                                 birds, and
North American                                                                                       Documented on                  NI
                     cliffs, talus slopes   meadows, old      Boulder fields      carrion. Prey
  wolverine                                                                                          WWNF and in
                       and subalpine        growth, and     and talus slopes. and habitat exist
Gulo gulo luteus                                                                                      analysis area.
                           forests.            cliffs.                             throughout
                                                                                 analysis area.
                                                                                   Ungulates,
                                                                                                    No known wolf
                                                                                rodents, rabbits,
                                                            Dens in hill sides,                      pack territory.
                                                                                skunks, beaver,
                                                                  rock                              Between Imnaha
   Gray Wolf                                                                      grouse, fish,                                     NI
                     Habitat Generalists      Available       outcroppings,                         and Minam wolf
   Canis lupus                                                                     porcupines,
                                                             under large tree                       packs territories.
                                                                                 birds, coyotes,
                                                                  roots                             Members of both
                                                                                  nuts, berries,
                                                                                                    packs visit area.
                                                                                   and insects.
                     Variety of habitats
Townsend’s big-                                                                                      Documented on
                      most common is
   eared bat                                                   Caves and                               WWNF. No                     NI
                        desert shrub,        Pine Forest                             Insects
 Corynorhinus                                               abandoned mines                         recorded sightings
                     pinion-juniper and
  townsendii                                                                                         in analysis area.
                         pine forest.
                     Desert, cliffs with
                                                                                                     Documented on
   Spotted Bat          crevices, low        Openings in
                                                                Caves and         Insects and          WWNF. No
    Euderma             vegetation or       Forests close to                                                                        NI
                                                             abandoned mines        spiders         recorded sightings
   maculatum         openings in forests        water
                                                                                                     in analysis area.
                       close to water
                                                               Caves and                             Documented on
                     Caves, abandoned          Diverse
 Fringed myotis                                             abandoned mines       Insects and          WWNF. No
                     mines, and diverse       vegetative                                                                            NI
Myotis thysanodes                                            surrounded by          spiders         recorded sightings
                     vegetative habitat        habitat
                                                               vegetation                            in analysis area.
                                                                                 Invertebrates:
                                                            Surface water of
                                                                                  ants, beetles,
                     Cold slow moving     Cold slow            Cold slow
                                                                                mosquito larvae,     Documented on
Columbia Spotted        streams with    moving streams      moving streams
                                                                                 grasshoppers,         WWNF. No                     NI
    Frog (C)         oxbows, springs or  with oxbows         with oxbows,
                                                                                     spiders,       recorded sightings
Rana luteiventris    marshes, ponds and  and springs,          springs or
                                                                                    mollusks,        in analysis area.
                         small lakes      and ponds.        marshes, ponds
                                                                                 tadpoles, and
                                                            and small lakes.
                                                                                      slugs.
                                                                                Spiders, insects,
                                                                                  snails, ticks,
                                                                                    mites, and
                                              Cold rocky    Eggs and larvae
Rocky Mountain                                                                       crickets.       Documented on
                       Cold rocky fast-      fast-flowing   are attached to
  Tailed Frog                                                                    Tadpoles feed         WWNF. No                     NI
                     flowing permanent        permanent      the underside
   Ascaphus                                                                        on diatoms,      recorded sightings
                     mountain streams.         mountain          rocks
   montanus                                                                          desmids,        in analysis area.
                                               streams.      downstream.
                                                                                  filamentous
                                                                                    algae, and
                                                                                      pollen.




                                                                                                                         AR 10943
    9 - PLAINTIFFS' OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
    PLAINTIFFS' MOTION FOR INJUNCTION PENDING APPEAL
                 Case 2:17-cv-00843-SU               Document 100           Filed 12/23/18       Page 11 of 20




                                          Type Habitat            Nest/Den        Prey/Forage                          Effects or
   Species        Preferred Habitat                                                                  Occurrence
                                          Area Provides            Habitats          Habitat                           Impacts 1
                                           Mature stands       Cliffs or large
Northern bald                                                                      Fish, small     Documented on
                   Mature stands of       of trees but not      trees within a
    eagle                                                                         mammals and        WWNF. No
                   trees near large          near large          kilometer of                                                NI
  Haliaetus                                                                         birds, and    recorded sightings
                   bodies of water.       bodies of water      water (lakes or
leucocephalus                                                                        carrion.      in analysis area.
                                           only creeks.             rivers).
                                                                On ground at
                                                              base of shrub or
                                                             tree, under fallen                    Documented on
Harlequin Duck    Fast flowing rivers
                                            Rivers and          logs, close to   Aquatic insects     WWNF. No
 Histrionicus       and streams in                                                                                           NI
                                             streams            edge of bank,      and fish roe   recorded sightings
 histrionicus         mountains
                                                              small cliffs, tree                   in analysis area.
                                                                 cavities and
                                                                    stumps.
                                                             In openings with
White-headed                               Old growth,
                                                               snags, stumps,    Seeds especially Documented on the
woodpecker         Old growth, open         open large
                                                             crown cover ≈ 12      pine seeds,       WWNF. No                NI
  Picoides        large PIPO, mixed        PIPO, mixed
                                                              %, leaning logs     invertebrates,  recorded sightings
albolarvatus       conifer by PIPO.         conifer by
                                                             often < 3m from         and sap.      in analysis area.
                                              PIPO.
                                                                    ground.
                                              Open
                                                                               Buds, newly
                    Open coniferous        coniferous                                         Documented on the
Pine grosbeak                                            Dense foliage of grown needles,
                  forests near treeline   forests near                                        WWNF. Sighting in
   Pinicola                                             trees 2-4 m above      fly-catching,                                 NI
                     and montane          treeline and                                           2005 in project
 enucleator                                                   ground         unripe seed and
                       meadows.             montane                                                   area.
                                                                            ovaries of forbs.
                                           meadows.
                                           Mountain
                                                            Tree branch
 Broad-tailed      Mountain canyons      canyons with                                           Suspected on the
                                                               behind
 hummingbird          with riparian         riparian                            Nectar and        WWNF. No
                                                           overhanging                                                       NI
  Selasphorus        vegetation and     vegetation and                        small insects.   recorded sightings
                                                          branch. 1-5 feet
  platycercus     subalpine meadows.       subalpine                                            in analysis area.
                                                        above the ground.
                                           meadows.
                                              Bumblebee, Butterflies and Land Snails
                                                                                              Documented on the
   Western                                                                       Generalist
                                             Habitat                                                WWNF.
 bumblebee                                                 Colony with         forages on a
                   Habitat generalist throughout the                                              No recorded            MIIH
   Bombus                                                      queen             variety of
                                          project area                                        sightings in analysis
 occidentalis                                                                     flowers
                                                                                                      area.
                                                                             Larvae feed on
                                                                            exposed parts of
                                                                                  conifer
                                                                                 mistletoe.
                                       Old growth and                        Adults feed on
                     Old growth and
                                         LOS conifer                          flower nectar
  Johnson’s       LOS conifer forests                    Females lay eggs                       Documented on
                                       forests in dwarf                       that includes:
  Hairstreak       in dwarf mistletoe                    on the host plant                        WWNF. No               MIIH
                                       mistletoe in the                           Pacific
  Callophrys      in the forest canopy                        (conifer                         recorded sightings
                                        forest canopy                            dogwood,
   johnsoni       at elevations > 2000                      mistletoe).                         in analysis area.
                                        at elevations >                         ceanothus,
                           feet.
                                           2000 feet.                       Pussy paws, and
                                                                            Rubus spp., and
                                                                               visit muddy
                                                                                 areas for
                                                                                 moisture.




                                                                                                                  AR 10944
  10 - PLAINTIFFS' OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
  PLAINTIFFS' MOTION FOR INJUNCTION PENDING APPEAL
                   Case 2:17-cv-00843-SU                  Document 100             Filed 12/23/18            Page 12 of 20




                                             Type Habitat            Nest/Den            Prey/Forage                                     Effects or
    Species         Preferred Habitat                                                                            Occurrence
                                             Area Provides           Habitats              Habitat                                       Impacts 1
                                                                                                          Documented on the
                                         Steep sunny
 Intermountain                                                                          Peavine species         WWNF.
                     Open woodland,    slopes between             Eggs laid singly
     skipper                                                                             as larvae and a      No recorded                  MIIH
                    meadows, roadsides    forest and               on leaves of
Colias christina                                                                        variety of plants sightings in analysis
                     and open forests. shrubsteepe or             peavine species
pseudochristina                                                                             as adults.            area.
                                          grasslands
                                                                                           Larval host
                                                                                        plants: Northern
                                                                                         bog violet and Documented on the
Silver-bordered     Wet meadows, bogs                            Female lays eggs        Pioneer violet.     WWNF.
                                                                                                                                             NI
    fritillary        and marshes.    Riparian areas.             near host violet       Adults’ nectar    No recorded
Boloria selene       Riparian areas.                                 species.           from composite sightings in analysis
                                                                                        flowers; golden        area.
                                                                                         rod and black
                                                                                          eyed Susan.
                     Beds of giant reeds
                      near fresh water                                                                       Documented on the
                                             Riparian areas,     Female lays eggs
Yuma skipper         marshes, streams,                                                                          WWNF. No
                                               rivers and         on or near reed        Reed species                                        NI
Ochlodes yuma           ponds, seeps,                                                                        recorded sightings
                                                streams              species.
                      sloughs, springs                                                                        in analysis area.
                         and canals.
                        Moist, rocky
                     forested terrain, at
                        medium-high
                                               Moist, rocky                      Douglas-fir trees
                       elevations with                           Moist, rocky
                                             forested terrain,                   as the dominant
                    Douglas-fir trees as                       forested terrain,
                                             at medium-high                      species with an Documented on the
 Fir Pinwheel           the dominant                           at medium-high                                                                NI
                                             elevations with                     understory that       WWNF. No
 Radiodiscus           species with an                         elevations with
                                                Douglas-fir                       includes many    recorded sightings
   abietum             understory that                         Douglas-fir trees
                                                trees as the                        forbs, and       in project area.
                       includes many                           as the dominant
                                                 dominant                           deciduous
                      forbs, deciduous                             species.
                                                  species.                            shrubs.
                    shrubs, or talus sites
                    on a low slope near
                      permanent water.
                                        Moist surfaces           Moist surfaces of         Graze on
                     Moist surfaces of                                                                         Suspected on the
Shiny tightcoil                         of wood, green           wood, green and        bacteria, fungi,
                     wood, green and                                                                             WWNF. No
  Pristiloma                             and decaying               decaying            yeasts and other                                     NI
                    decaying vegetation                                                                       recorded sightings
  wascoense                             vegetation and            vegetation and          microscopic
                        and rocks.                                                                             in analysis area.
                                            rocks.                    rocks.               organisms
        MIIH = May Impact Individuals or Habitat, but will not likely contribute to a trend towards federal listing or cause a loss of
        viability to the populations or species. NI = No Impact

        Management Indicator Species
        There are four management indicator species (MIS) identified in the Forest Plan, American
        marten, northern goshawk, pileated woodpecker, Rocky Mountain elk, and one group of species,
        primary cavity excavators. These species serve as indicators of the effects of management
        activities by representing a broad range of other wildlife species. Management indicator species
        are indicators of the quality and distribution of the type of habitat, viable populations, and
        adequate habitat also provided for other species that share similar habitat requirements. Table 2
        displays the management indicator species of the Wallowa-Whitman National Forest that are




                                                                                                                                  AR 10945
   11 - PLAINTIFFS' OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
   PLAINTIFFS' MOTION FOR INJUNCTION PENDING APPEAL
           Case 2:17-cv-00843-SU               Document 100           Filed 12/23/18        Page 13 of 20




   found within the project area, have been documented in the project area, or have been
   documented on the Wallowa Whitman National Forest.
   Table 2. Management indicator species documented in the analysis area.

    Species*       Preferred Habitat       Type Habitat            Nest/Den             Prey/Forage        Occurrence
                                           Area Provides            Habitats              Habitats
   American         Unharvested, late-      Potential and          Trees with            Slash piles;      Documented
    marten         successional (grand    source habitat in   platforms, brooms,      subnivean1 areas;     sightings in
    Martes          fir, subalpine fir,     southern end          or cavities;            mistletoe;       analysis area.
   americana         and Engelmann            portion of       subnivean 3 areas;     brooms; downed
                    spruce) or forests       project area     hollow logs or slash          wood
                       near a water                           piles; underground;
                     source(springs                                   rocks.
                       and streams)
    Northern         Mature and old        Mature and old     Multilayered canopy      Small birds and     Documented
   Goshawk            growth forests       growth forests      old growth, near          mammals            sightings in
   Accipitor                                                  water source, and on                         analysis area.
    gentillis                                                  a moderate slope
    Pileated         Mature and old        Mature and old            Snags             Snags and insect    Documented
  Woodpecker         growth forests        growth forests                             infested trees and    sightings in
   Dryocopus                                                                                 logs          analysis area.
    pileatus
     Rocky          Habitat generalists   Timber Stringers       High grass, down       Shrubs, forbs,     Documented
  Mountain Elk                               with mature       logs, structure near     grasses, bark,      sightings in
     Cervus                                 stands mixed        the ground to hide    leaves and lichens   analysis area.
    elaphus                                   with young              young
     nelsoni                                  stands and
                                              meadows,
                                              grasslands,
                                           shrublands and
                                             rockylands.
    Primary        Snags and logs >20      Open meadows          Variety of snag      Seeds, insects and   Documented
     cavity        inches in a variety      to mature and       species and sizes      insect infested      sightings in
   excavators2       of species and           old growth       > 12 inches in LOS          wood.           analysis area.
                        habitats.            habitats with       and old growth.
                                           logs and snags.



   Species of Interest
   Rocky Mountain bighorn sheep (Ovis canadensis canadensis). The Lostine Bighorn Sheep herd
   inhabits the Lostine Corridor Public Safety project area. This herd is part of a meta-population
   in the Hells Canyon/Snake River area that includes 15 other herds. All these herds interact
   between each other (Hells Canyon Initiative 2007). In 2015 the number of individuals in the
   Lostine Bighorn Sheep herd was approximately 85 (Penninger, 2015).

   Environmental Consequences

   Effects
   There will be short-term direct effects as a result of the project activities, mostly caused by the machinery.
   Indirect effects are expected to be beneficial due to the decrease of down woody material. This treatment
   will provide enhanced wildlife habitat for both prey and predators that utilize mature open stands.



                                                                                                               AR 10946
12 - PLAINTIFFS' OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
PLAINTIFFS' MOTION FOR INJUNCTION PENDING APPEAL
              Case 2:17-cv-00843-SU         Document 100         Filed 12/23/18       Page 14 of 20




   Opening up the canopy and allowing increased light to the forest floor will increase understory shrubs,
   forbs and grasses providing nesting, roosting and prey habitat for NTMBs, Lewis’ woodpeckers,
   bumblebees, butterflies, terrestrial snail species, MIS, and other wildlife species. Treating the project
   areas will reduce the amount of fuel slash deposited on the ground and when treated in conjunction with
   fuel treatment objectives, reduce the chances of soil sterilization in the event of catastrophic fire. This
   project will help ensure future large diameter overstory trees will occupy these sites and eventually large
   snags for improved wildlife habitat.

   Federally Listed Threatened or Endangered Species
   There will be no effects to any federally listed threatened or endangered species, designated
   critical habitat, species proposed for listing or proposed critical habitat, since non exist within the
   project area.
   Region 6 Sensitive Species
   There may be effects to individual or habitats for some R-6 sensitive wildlife species. Table 1
   indicates which species may be affected and which will not be affected by the proposed actions.
   Individuals may be crushed or trampled and some habitat will be altered. None of the proposed
   actions will move any R-6 sensitive species toward federal listing.
   Management Indicator Species
   The actions proposed may affect individuals or habitat but will continue to maintain viable
   populations of these species within the Wallowa-Whitman National Forest.
   Effects anticipated from the activities proposed will maintain a viable population of the existing
   species within the planning area. Treatment units were designed to avoid an identified goshawk
   nest.
   If other nests site are found during implementation activities would cease and resume after the
   fledgling period ends. Seasonal restrictions of harvest activities are required within ½ mile of the
   nest during the nesting season from March 1 through August 30 for goshawk. This restriction
   should be extended to not later than 30 days if monitoring indicate that fledglings are still present
   in the nest stand after the ending date for each species.
   Species of Interest
   Rocky Mountain Bighorn Sheep usually avoid forested stands so there would not be any impacts to
   Bighorn Sheep.

   Cumulative Effects
   The proposed action in combination with past projects will have no anticipated adverse
   cumulative effects. This proposed project would not change the distribution or abundance of wildlife
   species.




                                                                                                       AR 10947
13 - PLAINTIFFS' OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
PLAINTIFFS' MOTION FOR INJUNCTION PENDING APPEAL
          Case 2:17-cv-00843-SU        Document 100      Filed 12/23/18     Page 15 of 20




   Consistencies
   Based on the information documented in this report, the proposed actions under the Lostine
   Project are found to be consistent with Forest Plan as amended by the Lostine Wild and Scenic
   River Plan.




                                                                                           AR 10948
14 - PLAINTIFFS' OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
PLAINTIFFS' MOTION FOR INJUNCTION PENDING APPEAL
       Case 2:17-cv-00843-SU           Document 100         Filed 12/23/18      Page 16 of 20




        As the Court can see, nowhere in this wildlife report does the Forest Service provide

effects analyses on closed-canopy dependent wildlife such as the American marten, fisher,

goshawk or even wolverine. There is no discussion, for example, regarding whether sufficient

canopy cover will remain post-project such that suitable habitat in the Lostine River corridor will

not be reduced or eliminated for these species. Nowhere does the report explain that if the

Project does reduce or eliminate suitable habitat for those species in the Lostine River corridor,

why that habitat loss or alteration will not impair the viability of these species on the Forest.

Nowhere does this report even cite to, let alone explain, how any available scientific literature

supports the Forest Service’s determinations that the Project will have no impact (NI) on

wolverine and may impact individuals or habitat (MIIH) for marten, fisher and goshawk, but will

not cause a loss of their viability or contribute to a trend toward their federal listing.

        In fact, there is no clarity in this wildlife report supporting the agency’s viability

determinations for marten, fisher, goshawk, pileated woodpecker or wolverine. Despite the

magistrate’s earlier pronouncement that neither population data nor a habitat as proxy analysis is

necessary to demonstrate species viability here, ECF No. 63 at 24, it now finds that this wildlife

report does include a “proper habitat-as-proxy analysis.” F&R at 7. But a quick review of the

report establishes that the Forest Service never describes the quantity and quality of habitat

necessary to sustain viable populations of wolverine, marten, fisher, goshawk, or pileated

woodpecker. Nor does anywhere else in the record. Respectfully, can the Court find where the

agency necessarily explained its scientific methodology for discerning such information and why

it is accurate? In short, this cursory report does not even purport to answer any of these legally

required questions. There is simply no basis in fact for the Court to find this report constitutes a

valid BE with legally adequate species viability determinations.

15 – PLAINTIFFS’ OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
PLAINTIFFS’ MOTION FOR INJUNCTION PENDING APPEAL
            Case 2:17-cv-00843-SU          Document 100        Filed 12/23/18      Page 17 of 20




I.      Objections to Finding Plaintiffs Failed to Demonstrate that the Balance of Hardships
        Tips Sharply in Their Favor.
            For the reasons given in their motion for injunction and supporting reply brief, plaintiffs

  object to the magistrate’s conclusion that the parties’ hardships are equal rather than tipped

  sharply in plaintiffs’ favor. Motion for Injunction at 26-32; Reply at 23-29. Interestingly, the

     magistrate’s findings actually support a different conclusion, one where plaintiffs’ irreparable

     environmental harm sharply outweighs defendants’ harm from postponing, for a year or two,

     commercial logging designed to reduce the risk of wildfire, and insect and disease epidemics.

            The magistrate found the following:

           1.       “Plaintiffs have shown that they would be likely irreparably harmed absent an

      injunction pending appeal.” F&R at 7, 9. The logging “could harm their use of the Lostine

      Corridor for recreational, aesthetic, spiritual, economic, and ecological purposes.” Id. at 8.

      “The felling of the trees could significantly alter the forest, which could be long-term.” Id.

      “[E]ven under defendants’ characterization of the logging, the loss of trees and alterations to

      the forest could harm plaintiffs’ interests.” Id. at 9 (later concluding “th[is] loss of trees and

      forest alteration would likely harm plaintiffs’ interests”).

           2.       “[T]he risks to the Lostine Corridor of infestation or disease are not imminent.”

      Id. at 9-10. “The forest has survived despite a purported downward trajectory for over 25 years,

      and an injunction’s delay would only be approximately two years.” Id. at 10 (noting “[t]his

      weakens the argument that the need for the Project is imminent”).

           3.       The logging is needed “to protect the forest and the public from potentially

      catastrophic wildfires . . . and to improve forest health.” Id. at 10 (emphasis added). The

      Project is “intended to restore forest health and reduce the risk of insect infestation and wildfire

      along the Lostine River.” Id. at 3, 11 (commercial logging is “designed to improve forest

  16 – PLAINTIFFS’ OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
  PLAINTIFFS’ MOTION FOR INJUNCTION PENDING APPEAL
       Case 2:17-cv-00843-SU          Document 100        Filed 12/23/18      Page 18 of 20




 health, reduce the accumulation of fuels, and improve forest stand health by reducing the risk

 of severe infestation, disease and wildfire”). The commercial contractor will “plant fire-

 resistant trees, prepare a permanent helispot for emergencies, place protective boulders, and

 perform fuelwood decking.” Id. at 11.

      4.       Intervenor “presents evidence of economic benefits to the county that even a

 delay in logging could impair.” Id. at 11. The evidence referenced by the magistrate is from

 Wallowa County Commissioner Todd Nash’s declaration, paragraphs 3 and 10, which state that

 “the County does not receive direct tax revenue from the project.” Nash Decl. (ECF No. 90), ¶

 10 (emphasis added). “Any revenues benefit Wallowa County only in so far as the proceeds

 are returned to the Forest Service, which in turn uses the revenue to benefit forest lands within

 Wallowa County.” Id.

       Accepting these facts, League of Wilderness Defenders (LOWD) v. Connaughton requires

a conclusion that plaintiffs’ irreparable harm outweighs defendants’ interests in reducing fire,

insect and disease risks. 752 F.3d 755 (9th Cir. 2014). In LOWD, the plaintiffs’ irreparable

harm stemmed from the logging of thousands of mature trees. Id. at 764-65 (project “likely to

irreparably harm” plaintiffs’ members’ interest in the area even though the forests are not old-

growth and have been previously unlogged). In LOWD, defendants’ and intervenors’ harms

were the inability to reduce the risk of forest fires and insect infestation through logging, and loss

of jobs and government revenue. Id. at 765-66. The threats of catastrophic fire, and insect and

disease epidemics were not imminent. Id. Further, the jobs and revenue were only temporarily

delayed and would materialize should the project ultimately be approved. Id. at 767.

       Given these above competing harms, which are all present in the case at hand, the LOWD

court held: “[w]ithout evidence of an imminent threat, we cannot say that the inability to mitigate

17 – PLAINTIFFS’ OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
PLAINTIFFS’ MOTION FOR INJUNCTION PENDING APPEAL
       Case 2:17-cv-00843-SU          Document 100         Filed 12/23/18     Page 19 of 20




such risks for a temporary period outweighs the public’s interest in maintaining [] habitat and

mature trees in the Forest.” Id. at 766. “[T]he balance of equities tips in [plaintiffs’] favor.” Id.

at 767. The district court’s conclusion that these harms were equal was reversed. LOWD v.

Connaughton, 2013 WL 3776305 at *17 (D. Or. July 17, 2013), rev’d in part, affirmed in part,

752 F.3d at 766.

       The Ninth Circuit in LOWD declined to discuss whether, given these hardships, the

balance tipped sharply in plaintiffs’ favor. This was because the court held that plaintiffs were

likely to succeed on the merits of one claim, and thus the irreparable injury only needed to

outweigh defendants’ harm. 752 F.3d at 765 n.3. Importantly, the LOWD court did not indicate

in any way that, had it been required to find the balance of harms tipped sharply in plaintiffs’

favor, it would not.

       Here, the hardships to plaintiffs are more compelling and the injuries to defendants less

urgent than in LOWD, warranting a finding that the balance of equities tips sharply in plaintiffs’

favor. The plaintiffs’ irreparable harm in LOWD stemmed from logging general national forest

land. LOWD, 2013 WL 3776305 at *1. Here, compounding that irreparable injury is the fact

that the proposed logging will drastically alter a beloved, congressionally designated Wild &

Scenic River corridor comprised of cool, moist, relatively untouched mature forests, one-third of

which are old growth; eliminating important habitat for rare and sensitive plants and wildlife,

and destroying a potential refuge from the effects of climate change. Motion for Injunction at 3-

13, Reply at 2-8.

       In contrast, defendants’ harm from being unable to lower wildfire risks through

commercial logging is lessened because all this while, defendants here are thinning the ladder

fuels up to 12 inches dbh that contribute to fire severity. Reply at 25-26. It is the thinning of

18 – PLAINTIFFS’ OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
PLAINTIFFS’ MOTION FOR INJUNCTION PENDING APPEAL
          Case 2:17-cv-00843-SU          Document 100        Filed 12/23/18      Page 20 of 20




   these smaller trees that will reduce the likelihood of a “catastrophic” wildfire in the next few

  years. Id. The economic interests are less here as well. Intervenor, Wallowa County, will “not

   receive direct tax revenue from the project,” Nash Decl. (ECF No. 90), ¶ 10, and defendants’

   economic injury is entirely speculative. Reply at 27-28. In fact, the Ninth Circuit has already

   found that irreparable harm from logging even small to medium sized dead trees sharply

   outweighs speculative economic harms. Alliance for the Wild Rockies v Cottrell, 632 F.3d 1127,

   1129, 1135, 1137 (2011).

          In sum, the magistrate’s findings of fact coupled with Ninth Circuit precedent establish

   plaintiffs have shown the balance of equities tips sharply in their favor.

II.   Conclusion
          For the reasons here, and in plaintiffs’ motion for injunction pending appeal and

  supporting reply brief, the Court should enjoin the commercial component of the Lostine Project

  pending appeal.

          Respectfully submitted this 23rd day of December, 2018.


                                                      s/ Jennifer R. Schemm
                                                      Jennifer Schemm (OSB # 970086)
                                                      Tel: (541) 910-4833
                                                      Email: jschemm@eoni.com

                                                      s/ Jennifer R. Schwartz
                                                      Jennifer Schwartz (OSB # 072978)
                                                      Tel: (503) 780-8281
                                                      Email: jenniferroseschwartz@gmail.com

                                                      Attorneys for Plaintiffs




   19 – PLAINTIFFS’ OBJECTIONS TO FINDINGS AND RECOMMENDATION TO DENY
   PLAINTIFFS’ MOTION FOR INJUNCTION PENDING APPEAL
